Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The pending claims 1-9 are presented for examination.

Priority
  Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on December 13, 2019 (Japan 2019-225580).
Receipt is acknowledged of certified copies retrieved under 35 U.S.C. 119(a)-(d), which propriety documents have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2020 has been considered by the examiner.  Please see attached PTO-1449.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 22, it is suggested to replace “a processor configured to:” with “a processor; and a memory to store instructions, the instructions is executed by the processor to perform”. 
Because “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), see MPEP 2114.II.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7, lines 6 and11 recite “that”. It is not clear which limitation is referred by “that”. Therefore it is indefinite.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (U.S. Pat. Pub. 2016/0210347) in view of Ferguson et al. (U.S. Pat. No. 6,820,094).

Referring to claim 1, Meyer et al. teaches a document management apparatus that provides an electronic document management service for managing electronic documents by storing the electronic documents in a plurality of folders (storing the subject document in association with its document type includes storing the subject document in a dedicated storage location at the document storage system 430 that contains only documents from the same document type. The dedicated storage location can be a folder in a hierarchical storage structure that stores only documents from a single document type, see Meyer et al., Para. 37), the document management apparatus comprising: 
a processor (processor, see Meyer et al., Para. 4) configured to: 
cause a learner to learn (feature classifier 320 can employ machine learning techniques as a basis for extracting and classifying features, see Meyer et al., Para. 28) such that the learner specifies a folder in which an electronic document is stored (The document identifier 420 then utilizes the feature repository 330 to determine whether each of the subject documents corresponds to one of the known document types by comparing the extracted features to the feature information, see Meyer et al., Para. 33), based on content of the electronic document stored in the folder; and 
specify a storage destination folder in which a new electronic document is to be stored (newly added photographs can be transmitted to a location that is accessible by the document identifier 420 for storage as the unclassified documents 410 until they are obtained Meyer et al., Para. 32, the feature information from the feature repository can be utilized to match features is unclassified documents to known features, and these matches therefore indicate relatedness of an unclassified document to one or more of the known document types, see Meyer et al., Para. 27), based on content of the new electronic document (storing the subject document in association with its document type includes storing the subject document in a dedicated storage location at the document storage system 430 that contains only documents from the same document type. The dedicated storage location can be a folder in a hierarchical storage structure that stores only documents from a single document type, see Meyer et al., Para. 37).
However, Meyer et al. does not explicitly teach 
specifies a folder in which an electronic document is stored, based on a service attribute assigned to the electronic document by the electronic document management service;
a storage destination folder, based on a service attribute of the new electronic document;
Ferguson et al. teaches 
specifies a folder in which an electronic document is stored, based on a service attribute assigned to the electronic document by the electronic document management service (see Ferguson et al., TABLE I, in addition to “The document identifier 420 then utilizes the feature repository 330 to determine whether each of the subject documents corresponds to one of the known document types by comparing the extracted features to the feature information” from Meyer et al., Para. 33);
a storage destination folder, based on a service attribute of the new electronic document (see Ferguson et al., TABLE I, in addition to “The document identifier 420 then utilizes the feature repository 330 to determine whether each of the subject documents corresponds to one of the known document types by comparing the extracted features to the feature information” from Meyer et al., Para. 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Meyer et al., to have specifies a folder in which an electronic document is stored, based on a service attribute assigned to the electronic document by the electronic document management service; a storage destination folder, based on a service attribute of the new electronic document, as taught by Ferguson et al., to the ability to automatically import, store, organize and manipulate the document collection with minimal user interaction, and to do so in a most memory efficient way (Ferguson et al., Col. 1, lines 52-55).

As to claim 4, Meyer et al. as modified teaches the processor is configured to store the new electronic document in the specified storage destination folder (newly added photographs can be transmitted to a location that is accessible by the document identifier 420 for storage as the unclassified documents 410 until they are obtained by the document identifier and processed by the document identifier 420, see Meyer et al., Para. 32. There is also a directory monitor utility 175 that monitors specific user-identified directories, categories, and/or folders on a particular storage device for newly stored documents, see Ferguson et al., Col. 18, lines 7-9).

As to claim 5, Meyer et al. teaches the processor is configured to notify a user of one or more specified storage destination folders (the document identifier 420 can then prompt the user to manually classify the subject document by selecting one of the known document types from a list or by creating a new document type, see Meyer et al., Para. 35. The dedicated storage location can be a folder in a hierarchical storage structure that stores only documents from a single document type, see Meyer et al., Para. 37).

As to claim 6, Meyer et al. teaches the processor is configured to notify the user of suitability rankings of the plural storage destination folders for the new electronic document (One of the known document types can be selected based on this score. One simple example of an algorithm for selecting one of the known document types simply selects the highest ranked known document type. Other algorithms can be utilized to select one of the known document types, see Meyer et al., Para. 34).

Referring to claim 8, Meyer et al. teaches a non-transitory computer readable medium (non-transitory computer readable storage medium, see Meyer et al., Para. 42) storing a program that causes a processor (processor, see Meyer et al., Para. 4) of a document management apparatus to execute document management processing, the document management apparatus that provides an electronic document management service for managing electronic documents by storing the electronic documents in a plurality of folders (storing the subject document in association with its document type includes storing the Meyer et al., Para. 37), the document management processing, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Referring to claim 9, Meyer et al. teaches a document management apparatus that provides an electronic document management service for managing electronic documents by storing the electronic documents in a plurality of folders (storing the subject document in association with its document type includes storing the subject document in a dedicated storage location at the document storage system 430 that contains only documents from the same document type. The dedicated storage location can be a folder in a hierarchical storage structure that stores only documents from a single document type, see Meyer et al., Para. 37), the document management apparatus, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (U.S. Pat. Pub. 2016/0210347) in view of Ferguson et al. (U.S. Pat. No. 6,820,094) as applied to claims 1, 4-6, 8 and 9 above, and in further view of Knight et al. (U.S. Pat. Pub. 2011/0047156).


Meyer et al. as modified does not explicitly teach the service attribute is an attribute related to an operation of registering an electronic document in the electronic document management service.
However, Knight et al. teaches the service attribute is an attribute related to an operation of registering an electronic document in the electronic document management service (The exemplar documents are each previously classified with a particular code relevant to the
legal issue, such as "responsive," "non-responsive," and "privileged", see Knight et al., Para. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Meyer et al. as modified, to have the service attribute is an attribute related to an operation of registering an electronic document in the electronic document management service, as taught by Knight et al., to provide accurate guidance to classifying documents (Knight et al., Para. 23).

As to claim 3, Meyer et al. as modified teaches the service attribute comprises at least one of (i) a registrant who registers an electronic document with the electronic document management service or (ii) date and time when the electronic document management service receives the electronic document (creation date, see Ferguson et al., TABLE I).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (U.S. Pat. Pub. 2016/0210347) in view of Ferguson et al. (U.S. Pat. No. 6,820,094) as applied to claims 1, 4-6, 8 and 9 above, and in further view of Cho (U.S. Pat. Pub. 2011/0149332).

As to claim 7, Meyer et al. as modified teaches
cause the learner to learn (feature classifier 320 can employ machine learning techniques as a basis for extracting and classifying features, see Meyer et al., Para. 28) such that the learner specifies a first folder in which a first electronic document is stored, based on (i) content of the first electronic document (The features of the documents that are identified and extracted by the feature classifier 320 include substantive features, formatting features, and other aspects or characteristics of the documents or portions of the documents that can be utilized as a basis for classifying and identifying documents. For example, the features can be alphanumeric text based features that include at least one of … substantive text content, see Meyer et al., Para. 27) stored in the first folder (newly added photographs can be transmitted to a location that is accessible by the document identifier 420 for storage as the unclassified documents 410 until they are obtained by the document identifier and processed by the document identifier 420, see Meyer et al., Para. 32. There is also a directory monitor utility 175 that monitors specific user-identified directories, categories, and/or folders on a particular storage device for newly stored documents, see Ferguson et al., Col. 18, lines 7-9), (ii) a service attribute of the first electronic document (creation date, see Ferguson et al., TABLE I); and 
specify the storage destination folder based on (i) the content (The features of the documents that are identified and extracted by the feature classifier 320 include substantive features, formatting features, and other aspects or characteristics of the documents or portions of the documents that can be utilized as a basis for classifying and identifying documents. For example, the features can be alphanumeric text based features that include at least one of … Meyer et al., Para. 27) of the new electronic document ( newly added photographs can be transmitted to a location that is accessible by the document identifier 420 for storage as the unclassified documents 410 until they are obtained by the document identifier and processed by the document identifier 420, see Meyer et al., Para. 32), (ii) the service attribute of the new electronic document a service attribute of the first electronic document (creation date, see Ferguson et al., TABLE I), and (iv) the learned learner (feature classifier 320 can employ machine learning techniques as a basis for extracting and classifying features, see Meyer et al., Para. 28).
Meyer et al. does not explicitly teach
(iii) a second electronic document that is related to the first electronic document and that is stored in a second folder within more than a predetermined time before registration of the first electronic document in the first folder, (iii) an electronic document that is related to the new electronic document and that is stored in the second folder more than the predetermined time before reception of the new electronic document.
Cho teaches (iii) a second electronic document that is related to the first electronic document and that is stored in a second folder within more than a predetermined time before registration of the first electronic document in the first folder (identify and organize files and/or folders according to predetermined properties, such as by time stamps, types of files, types of functions with which the file has been used, see Cho, Para. 49), (iii) an electronic document that is related to the new electronic document and that is stored in the second folder more than the predetermined time before reception of the new electronic document (identify and organize Cho, Para. 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Meyer et al. as modified, to have (iii) a second electronic document that is related to the first electronic document and that is stored in a second folder within more than a predetermined time before registration of the first electronic document in the first folder, (iii) an electronic document that is related to the new electronic document and that is stored in the second folder more than the predetermined time before reception of the new electronic document, as taught by Cho, to allow a large amount of data corresponding to a plurality of users to be easily and conveniently managed (Cho, Para. 23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAU SHYA MENG/             Primary Examiner, Art Unit 2168